Dismissed and Memorandum Opinion filed September 9, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00617-CV
____________
 
SHARON WARNEICE LITTLEFIELD BARRIERE, Appellant
 
V.
 
AMERICAN SERVICE MORTGAGE COMPANY, Appellee
 

 
On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 09CV1920
 

 
MEMORANDUM 
OPINION
This is an attempted appeal from an order signed June 21, 2010. 
The clerk’s record was filed on August 13, 2010.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  The
order appellant attempts to appeal is a “Home Equity Foreclosure Order,” which
under Rule 736(8)(A) of the Texas Rules of Civil Procedure is not an appealable
order.
            On August 26, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response, on or before September 8, 2010,
demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).
            Appellant’s response fails to demonstrate that this court has
jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Frost, and Brown.